Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-3, 5, 10-11, and 24-26 have been examined in this application. Claim 4, 6-9 and 12-23 have been canceled. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 6/1/21 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 5, 10, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sipes Jr (US PG Pub: 2016/0380777).
7.	Regarding claim 1, Sipes Jr discloses: 
	A power system comprising: a power sourcing device; a first splice enclosure comprising a first power input port, a first power output port, and a first power tap port that is connected to a first remote powered device (e.g., FIG. 6 is a block diagram illustrating a hybrid fiber and power network in which a power insertion device 601 may be used in an exemplary embodiment. The power insertion device 601 may provide passive optical routing functionality with respect to a fiber connection received from a network switch 602 by connecting respective channels of the fiber connection to respective hybrid fiber/power cables which are routed to end devices 603 (wherein the routing may include connection interface devices 604 connected to the end devices 603). The power insertion device 601 also provides for mid-span power insertion, allowing the hybrid fiber/power cables to be used to power the end devices 603 and/or the connection interface devices 604) (Element 604 is interpreted as first splice enclosure which is connected to end device 603 which is interpreted as remote power device) (Fig. 6, Para, [0053]);
	a second splice enclosure comprising a second power input port, a second power output port, and a second power tap port that is connect connected to a second remote powered device ( As per Fig. 6 there are two element as 604, whcih is interpreted as first, and second splice enclosure which are connected to respective end device 603 which are interpreted as remote power device) (Fig. 6, Para, [0053]);
	and a composite power-data cable configured to carry power signals transmitted from the power sourcing device to the first splice enclosure and to the second splice enclosure (e.g.,  The power insertion device 601 may provide passive optical routing functionality with respect to a fiber connection received from a network switch 602 by connecting respective channels of the fiber connection to respective hybrid fiber/power cables which are routed to end devices 603 (wherein the routing may include connection interface devices 604 connected to the end devices 603)) (Para. [0053], Fig. 6),
	wherein the power sourcing device is configured to disable the power signals to at least one of the first power input port, the first power output port, or the first power tap port of the first splice enclosure, 
	wherein the composite power-data cable comprises: power wires that carry the power signals; control wires configured for communication between the power sourcing device, the first splice enclosure, and the second splice enclosure, and continuity wires connected to the first splice enclosure and the second splice enclosure (e.g., comprising one or more hybrid cables for connection to one or more end devices, each of the hybrid cables including fiber for data communication and wire for power transmission) (Refer to Claim 1, Fig. 6, also Para. [0053]);
8.	Regarding claim 11, Claim 11 recites a method of providing power that implement the system of claim 1, with substantially the same limitations. Therefore the rejection applied to claim 1 also applies to claim 11.


				Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-3, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sipes Jr. in view of Zhuang (Pub: 2020/0092118).
11.	Regarding claim 2, Sipes Jr. teaches the power system of Claim 1 but does not specifically teach further comprising: a current monitoring device configured to detect a current change on the composite power-data cable at the first splice enclosure.
	Zhuang teaches further comprising: a current monitoring device configured to detect a current change on the composite power-data cable at the first splice enclosure (e.g., t can be understood that a voltage output by the power supply of the level-1 powered device 21 does not change. A magnitude of a current determines a power of output electricity, and a supply power can be controlled by setting a current threshold) (Para. [0203]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Sipes Jr and Zhoung before him/her, to modify the teachings of Sipes Jr to include the teaching of Zhoung in order to improves power supply management efficiency of an entire system (Zhoung: Para. [0008]).
12.	Regarding claim 3, the combination of Sipes Jr and Zhuang teaches the power system of claim 2, wherein Zhuang further teaches the power sourcing device is configured to disable the power signals to the first power input port of the first splice enclosure when the current change on the composite power-data cable at the first splice enclosure exceeds a threshold (e.g.,  In an electricity extraction process of a level-2 powered device, if a current threshold of a connected level-2 power supply port is exceeded, and therefore a supply power of the power supply port is exceeded, a switch, in the power supply control module 203, corresponding to the level-2 power supply port is turned off, and power supply to the level-2 powered device is stopped) (Para. [0204]).  

13.	Regarding claim 24-25, As to claim 24-25, applicant is directed to the citation for claim 2-3, respectively above. 

						Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116